Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Post-Effective Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EAGLECREST RESOURCES, INC. (Name of small business issuer in its charter) Nevada 26 -2626737 (State or other jurisdiction (Primary Standard (IRS Employer of incorporation or Industrial Classification Identification No.) organization) Code Number) 340 Basa Compund, Zapate, Las Pinas City, Metro Manila, Philippines (Address of principal executive offices) W. Scott Lawler, Esq., Lawler & Associates, 11622 El Camino Real, Suite 100, San Diego, CA 92130 888-675-0888 (phone); 866-506-8877 (fax) (Name, address and telephone number of agent for service) Copies of all communication to: Eaglecrest Resources, Inc., 340 Basa Compund, Zapate, Las Pinas City, Metro Manila, Philippines Approximate date of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] 1 CALCULATION OF REGISTRATION FEE Title of each Proposed class of Dollar maximum securities to Amount to Number of offering Amount of be be Shares to be price per registration registered registered registered unit fee Common stock $500,000 5,000,000 $0.10 $19.65 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. (1) As of the date hereof, there is no established public market for the common stock being registered. Accordingly, and in accordance with Item 505 of Regulation S-K requirements certain factor(s) must be considered and utilized in determining the offering price. The offering price of $0.10 per share was determined arbitrarily by the selling shareholder. The offering price is not based upon the net worth, total asset value, or any other objective measure of value based on accounting measurements of Eaglecrest Resources, Inc. (we, us, our or similar terms). Should a market develop or occur for our securities, the market price may be far less than the offering price. If and when our common stock is listed on the Over-the-Counter Bulletin Board the price will be established according to the demand of our common stock and will fluctuate based on the demand for our shares. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities, and we are not soliciting offers to buy these securities, in any state where the offer or sale is not permitted. Disclosure alternative used (check one): Alternative 1 Alternative 2 X 2 Subject to Completion, Dated June 27, 2008 PROSPECTUS Eaglecrest Resources, Inc. 5,000,000 Shares of Common Stock The selling shareholder named in this prospectus is offering 5,000,000 shares of our common stock at a fixed price of $0.10 per share. We will not receive any of the proceeds from the sale of these shares. The shares were acquired by the selling shareholder directly from us in a private offering of our common stock that was exempt from registration under the securities laws. The selling shareholder has arbitrarily set an offering price for these securities of $0.10 per share and an offering period of four (4) months from the date of this prospectus. This is a fixed price for the duration of the offering. The offering price is not based upon our net worth, total asset value, or any other objective measure of value based on accounting measurements. Should a market develop or occur for our securities, the market price may be far less than the offering price. If and when our common stock is listed on the Over-the-Counter Bulletin Board the price will be established according to the demand of our common stock and will fluctuate based on the demand for our shares. See Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters for more information about the selling shareholder. Our common stock is presently not traded on any market or securities exchange. The offering price may not reflect the market price of our shares after the offering. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See Risk Factors beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Shares Offered by Proceeds to Selling Selling Agent Selling Shareholder Price To Public Commissions Shareholder Per Share $0.10 Not applicable $0 Minimum Purchase Not applicable Not applicable Not applicable Total Offering $500,000 Not applicable $0 Proceeds to the selling shareholder do not include offering costs, including filing fees, printing costs, legal fees, accounting fees, and transfer agent fees estimated at $25,000. We will pay these expenses. This Prospectus is dated June 27, 2008. 3 TABLE OF CONTENTS Page PART I 6 PROSPECTUS SUMMARY 6 THE OFFERING 6 RISK FACTORS 7 RISKS RELATED TO OUR COMPANY AND OUR INDUSTRY 7 RISKS RELATED TO OUR FINANCIAL CONDITION AND BUSINESS MODEL 11 RISKS RELATED TO THIS OFFERING AND OUR STOCK 11 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 13 DILUTION 14 PLAN OF DISTRIBUTION 14 USE OF PROCEEDS TO ISSUER 16 BUSINESS OF THE ISSUER 16 GLOSSARY OF MINING TERMS 16 GENERAL OVERVIEW 21 Property Acquisitions Details 21 Land Status, Topography, Location and Access 22 Mining Claims 22 Geology of the Mineral Claims 22 Exploration History and Previous Operations 23 Proposed Work Program 23 Cost Estimates of Exploration Programs 23 COMPLIANCE WITH GOVERNMENT REGULATION 24 EMPLOYEES 24 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 24 RESULTS OF OPERATIONS 25 LIQUIDITY AND CAPITAL RESOURCES 25 DIRECTORS, EXECUTIVE OFFICERS AND SIGNIFICANT EMPLOYEES 26 REMUNERATION OF DIRECTORS AND OFFICERS 27 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN SECURITY HOLDERS 27 INTEREST OF MANAGEMENT AND OTHERS IN CERTAIN TRANSACTIONS 28 SECURITIES BEING OFFERED 28 TRANSFER AGENT AND REGISTRAR 28 SEC POSITION ON INDEMNIFICATION 29 4 EXPERTS 29 AVAILABLE INFORMATION 29 REPORTS TO STOCKHOLDERS 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS 44 ITEM 1. INDEMNIFICATION OF DIRECTORS AND OFFICERS 44 ITEM 2. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 44 ITEM 3. UNDERTAKINGS 45 ITEM 4. UNREGISTERED SECURITIES ISSUED OR SOLD WITHIN ONE YEAR 46 ITEM 5. INDEX TO EXHIBITS 46 ITEM 6. DESCRIPTION OF EXHIBITS 46 SIGNATURES 47 5 PART I PROSPECTUS SUMMARY Eaglecrest Resources, Inc. Eaglecrest Resources, Inc. (we, us, our or similar terms) was organized under the laws of the State of Nevada on August 22, 2007 to explore mineral properties in North America. We were formed to engage in the exploration of mineral properties for gold. We have staked a prospect that contains one (1) 7-unit claim block containing 95.2 hectares which has been recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. We refer to this mining claim as the Tabuk Gold property (Tabuk Gold). We are an exploration stage company and we have not realized any revenues to date. We do not have sufficient capital to enable us to commence and complete our exploration program. We will require financing in order to conduct the exploration program described in the section entitled, "Business of the Issuer." Our auditors have issued a going concern opinion, raising substantial doubt about our financial prospects and our ability to continue as a going concern. We are not a "blank check company," as we do not intend to participate in a reverse acquisition or merger transaction. Securities laws define a blank check company as a development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person. Our offices are located at 340 Basa Compund, Zapate, Las Pinas City, Metro Manila, Philippines. THE OFFERING Securities offered 5,000,000 shares of common stock Selling shareholder(s)One (1) Offering price $0.10 per share Shares outstanding prior to the offering10,000,000 shares of common stock Shares to be outstanding after the offering 10,000,000 shares of common stock Use of proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholder. 6 RISK FACTORS INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. IN ADDITION TO THE OTHER INFORMATION CONTAINED IN THIS PROSPECTUS, PROSPECTIVE PURCHASERS OF THE SECURITIES OFFERED HEREBY SHOULD CONSIDER CAREFULLY THE FOLLOWING FACTORS IN EVALUATING US AND OUR BUSINESS. IF ANY OF THE FOLLOWING RISKS OCCUR, OUR BUSINESS, OPERATING RESULTS AND FINANCIAL CONDITION COULD BE SERIOUSLY HARMED. THE RISKS AND UNCERTAINTIES DESCRIBED BELOW ARE NOT THE ONLY ONES WE FACE. ADDITIONAL RISKS AND UNCERTAINTIES, INCLUDING THOSE THAT WE DO NOT KNOW ABOUT OR THAT WE CURRENTLY DEEM IMMATERIAL, ALSO MAY ADVERSELY AFFECT OUR BUSINESS. THE TRADING PRICE OF OUR SHARES OF COMMON STOCK COULD DECLINE DUE TO ANY OF THESE RISKS, AND YOU MAY LOSE ALL OR PART OF YOUR INVESTMENT. THE SECURITIES WE ARE OFFERING THROUGH THIS PROSPECTUS ARE SPECULATIVE BY NATURE AND INVOLVE AN EXTREMELY HIGH DEGREE OF RISK AND SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. WE ALSO CAUTION PROSPECTIVE INVESTORS THAT THE FOLLOWING RISK FACTORS, AMONG OTHERS, COULD CAUSE OUR ACTUAL FUTURE OPERATING RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED IN ANY FORWARD LOOKING STATEMENTS, ORAL OR WRITTEN, MADE BY OR ON BEHALF OF US. IN ASSESSING THESE RISKS, WE SUGGEST THAT YOU ALSO REFER TO OTHER INFORMATION CONTAINED IN THIS REGISTRATION STATEMENT, INCLUDING OUR FINANCIAL STATEMENTS AND RELATED NOTES. RISKS RELATED TO US AND OUR INDUSTRY WE HAVE NEVER EARNED A PROFIT AND THERE IS NO GUARANTEE THAT WE WILL EVER EARN A PROFIT. From our inception on August 22, 2007 to the period ended on April 30, 2008, we have not generated any revenue. We do not currently have any revenue producing operations. We are not currently operating profitably, and it should be anticipated that we will operate at a loss at least until such time when the production stage is achieved, if production is, in fact, ever achieved. WE WERE RECENTLY FORMED, AND WE HAVE NOT PROVEN THAT WE CAN GENERATE A PROFIT. IF WE FAIL TO GENERATE INCOME AND ACHIEVE PROFITABILITY, AN INVESTMENT IN OUR SECURITIES MAY BE WORTHLESS. We have no operating history and have not proved we can operate successfully. We face all of the risks inherent in a new business. If we fail, your investment in our common stock will become worthless. From inception on August 22, 2007 to the period ended on April 30, 2008, we incurred a net loss of $12,500.00 and did not earn any revenue. We do not currently have any revenue producing operations. The purchase of the securities offered hereby must therefore be regarded as the placing of funds at a high risk in a new or "start-up" venture with all the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. WE HAVE NO OPERATING HISTORY. THERE CAN BE NO ASSURANCE THAT WE WILL BE SUCCESSFUL IN OUR GOLD MINERAL EXPLORATION ACTIVITIES. 7 We have no history of operations. As a result of our brief operating history, there can be no assurance that that we will be successful exploring for gold. Our success to date in entering into ventures to acquire interests in exploration blocks is not indicative that we will be successful in entering into any further ventures. Any future significant growth in our mineral exploration activities will place additional demands on our Executive Officer, and any increased scope of our operations will present challenges due to our current limited management resources. Our future performance will depend upon our management and their ability to locate and negotiate additional exploration opportunities in which we can participate. There can be no assurance that we will be successful in these efforts. Our inability to locate additional opportunities, to hire additional management and other personnel, or to enhance our management systems, could have a material adverse effect on our results of operations. There can be no assurance that our operations will be profitable. THERE IS A HIGHER RISK OUR BUSINESS WILL FAIL BECAUSE MR. RANESES, ONE OF OUR TWO (2) OFFICERS AND A DIRECTOR, DOES NOT HAVE FORMAL TRAINING SPECIFIC TO THE TECHNICALITIES OF MINERAL EXPLORATION. Mr. Raneses, our President and one of our directors, does not have formal training as a geologist or in the technical aspects of management of a mineral exploration company. He lacks technical training and experience with exploring for, starting, and operating a mine. With no direct training or experience in these areas, he may not be fully aware of the specific requirements related to working within this industry. His decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management's lack of experience in this industry. WE ARE CONTROLLED BY OUR EXECUTIVE OFFICERS AND DIRECTORS, AND, AS SUCH, YOU MAY HAVE NO EFFECTIVE VOICE IN OUR MANAGEMENT. Upon the completion of this offering, Mr. Raneses and Ms. Cabrillas, our executive officers and directors, will beneficially own approximately fifty percent (50%) of our issued and outstanding common stock. If less than all of the five (5) million shares offered in this offering are sold, Mr. Raneses and Ms. Cabrillas will own more than fifty-one percent (51%) of our outstanding stock and will exercise control over all matters requiring shareholder approval, including the possible election of additional directors and approval of significant corporate transactions. If you purchase shares of our common stock, you may have no effective voice in our management. WE ARE SOLELY GOVEREND BY MR. RANESES AND MS. CABRILLAS, OUR ONLY TWO (2) EXECUTIVE OFFICERS AND DIRECTORS, AND, AS SUCH, THERE MAY BE SIGNIFICANT RISK TO US FROM A CORPORATE GOVERNANCE PERSPECTIVE. Mr. Raneses and Ms. Cabrillas, our only two (2) executive officers and directors make decisions such as the approval of related party transactions, the compensation of executive officers, and the oversight of the accounting function. Because we only have two (2) executive officers, there may be limited segregation of executive duties, and thus, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations, which could result in fines, penalties and assessments against us. In addition, Mr. Raneses and Ms. Cabrillas will exercise full control over all matters that require the approval of a Board of Directors.
